Citation Nr: 0204061	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  95-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen the determination that the character of the 
appellant's discharge is a bar to Department of Veterans 
Affairs (VA) benefits (exclusive of health care under Chapter 
17, Title 38, United States Code).


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant had service from August 1967 to July 1970.  

In a May 1994 decision by the Boston, Massachusetts Regional 
Office (RO) of VA, the RO determined that the character of 
the appellant's discharge was a bar to VA benefits.  The 
appellant appealed that determination to the Board of 
Veterans' Appeals (Board).  In December 1999, the Board 
determined that the appellant's discharge from service was 
under dishonorable conditions, and constituted a bar to VA 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims ("the Court").  In May 2001, the Court issued an 
order vacating the Board's December 1999 decision for further 
proceedings in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5107, 5126 (West Supp. 2001).  The Board notes that to 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Board notes, as set forth below, that there is a final 
decision of record dated in January 1992 which determined 
that the appellant's discharge is a bar to Department of 
Veterans Affairs (VA) benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code).  When the RO 
considered the veteran's current claim to reopen his prior 
claim, it was considered by the RO on the merits per Laruan 
v. West, 11 Vet. App. 80 (1998).  However, as also noted 
below, since the RO considered the claim, the United States 
Court of Appeals for the Federal Circuit, in D'Amico v. West, 
209 F.3d 1322 (2000), concluded that based on the language of 
the statute and the pertinent legislative history, the new 
and material evidence requirement set forth in 38 U.S.C.A. 
§ 5108 applied to the reopening of claims that were 
disallowed for any reason.  The decisions of the Court to the 
contrary, including Laruan, were overruled.  Thus, the issue 
to be considered is whether new and material evidence has 
been presented to reopen the determination that the character 
of the appellant's discharge is a bar to Department of 
Veterans Affairs (VA) benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code).  
Accordingly, as set forth in this decision, the Board has 
considered that issue. 

Although the RO determined that the character of the 
appellant's discharge is a bar to Department of Veterans 
Affairs (VA) benefits (exclusive of health care under Chapter 
17, Title 38, United States Code) without considering the 
preliminary issue of whether the appellant had submitted new 
and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to the benefit sought.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  Bernard.  Therefore, the Board must 
decide whether the appellant will be prejudiced by its 
consideration of the issue.

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case or the supplemental statement of the case, the 
appellant's due process rights are not violated by this Board 
decision.  When the RO denied the appellant's claim in May 
1994, it necessarily reviewed all of the evidence of record 
to reach that decision.  Since the Board must review all of 
the evidence of record in order to determine whether new 
evidence has been presented and whether it is material to the 
underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.

Moreover, the RO, adjudicating the issue again on the merits, 
accorded the veteran's claim more consideration than it 
warranted.  Edenfield v. Brown, 8 Vet. App. 384 (1995), so 
the Board's decision does not prejudice the veteran.

The veteran is at liberty, in the future, to petition to 
reopen the claim upon the submission of new and material 
evidence.

The Board notes that the appellant has raised service 
connection claims for a psychiatric disorder to include post-
traumatic stress disorder (PTSD) and residuals of exposure to 
Agent Orange.  He has also raised claims of service 
connection for major depression, organic brain disorder, a 
back injury, and substance abuse.  The Board refers these 
matters to the RO for proper action.

The only issue before the Board is whether the Board has 
jurisdiction to review the merits.  That is, whether there is 
new and material evidence to review the prior claim.  The 
Board notes that the authority to review a decision on the 
basis of difference opinion was removed from the Board's 
regulations.  However, the Board is not precluded from 
requesting the RO from conducting such review.  The record 
reflects that the appellant was initially issued a discharge 
that precluded most VA benefits.  However, it does not appear 
that there was a statutory bar to benefits, only a regulatory 
bar.  Thereafter, a special discharge review was conducted.  
This upgrade was determined to be not valid for VA purposes.  
In 1980, the service department issued a letter, a DD 215 and 
a DD 214.  The document reflects review under uniform 
standard.  The special discharge review determination was 
affirmed.  However, the reference to the special review was 
specifically deleted from the DD 214.  The RO is requested to 
review under difference of opinion authority whether the 
appellant was issued an upgrade under uniform standards.


FINDINGS OF FACT

1.  In a January 1992 decision, the RO determined that the 
character of the appellant's discharge is a bar to VA 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1992 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's January 1992 character of discharge 
determination is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted since 
the RO's January 1992 decision, thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA and 
the implementing regulations.  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the May 1994 RO decision; the April 1995 statement of the 
case; and in the June 1995 supplemental statement of the 
case, all sent to the appellant, of the reasons and bases for 
the denial of his claim.  VA has met the duty to inform the 
appellant.  The Board concludes that the discussions in the 
RO decision, statement of the case, and supplemental 
statement of the case, informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the Board finds that all pertinent evidence regarding 
the appellant's service is of record.  Although the appellant 
states in a letter received in January 2002 that VA should 
obtain his 201 file and speak to a servicemember, the Board 
finds that the record is adequate to decide his claim.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the appellant has been given ample opportunity 
to provide evidence and argument in support of his claim.  In 
short, the Board finds that the appellant has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. 


Background

A review of the service records shows that in June 1970, the 
appellant requested a "Discharge for the Good of the 
Service."  In a signed statement, the appellant indicated 
that he was requesting such a discharge in lieu of a court 
martial for offenses punishable by a bad conduct discharge or 
dishonorable discharge, and indicated that he had not been 
subjected to coercion with respect to his request for 
discharge and had been advised on the implications that were 
attached to such a request.  He indicated that he understood 
that if his request for discharge was accepted, he might be 
discharged under other than honorable conditions and might be 
furnished an Undesirable Discharge Certificate and that as a 
result of the issuance of such a discharge, he would be 
deprived of many or all Army benefits as he would be 
ineligible for such benefits.  He indicated that he 
understood that once his resignation was submitted, it could 
be withdrawn only with the consent of the commander 
exercising general court martial jurisdiction.  The appellant 
indicated that prior to submitting his statement, he had been 
provided the opportunity to consult with counsel who had 
fully advised him of the matter of the discharge in question.  
In another signed statement, the appellant indicated that he 
had nearly completed his 3-year obligation in the service and 
had initially performed well in the service.  However, he 
indicated that while in Vietnam, he received bad news from 
home which was stressful to him.  Thereafter, he indicated 
that on two occasions, he couldn't "straighten things out" 
in his mind and he went AWOL.  

In an October 1970 Administrative Decision, the RO determined 
that the appellant was AWOL from December 27, 1968 to April 
14, 1969.  Thereafter, on February 27, 1969, he was in 
possession of dangerous drugs.  On that date and on April 14, 
1969, he failed to obey a lawful order by being in an area 
designated as off limits.  For those offenses, the appellant 
was court-martialed, convicted, and sentenced to grade 
reduction, paid forfeiture, and was sentenced to 6 months 
hard labor, which was suspended.  Thereafter, the appellant 
was AWOL again from February 20, 1970 to May 7, 1970.  The 
appellant was afforded neuropsychiatric examination which 
showed that he had an unstable personality.  His Company 
Commander opined that he did not believe the appellant would 
be amenable to any form of punishment, retraining, or other 
rehabilitation.  Accordingly, the RO concluded that the facts 
in the appellant's case substantiated a determination of the 
appellant's discharge under dishonorable conditions and that 
the appellant was therefore not entitled to any VA benefits.  

The DD Form 214, received in July 1975, shows that the 
appellant served from August 15, 1967 to July 31, 1970 and 
was discharged under other than honorable conditions.  

In a November 1977 letter, the appellant was informed by he 
Department of the Army that his discharge which was under 
conditions other than honorable had been upgraded to under 
honorable conditions effective October 1977.

In February 1979, another DD Form 214 was received which 
reflected that the appellant's discharge was upgraded under 
the Department of Defense Discharge Review Program (Special); 
that the appellant applied for the discharge in July 1977; 
that the discharge was upgraded in October 1977; and that the 
character of service prior to the upgrade was under other 
than honorable conditions.  The appellant's discharge was 
listed as under honorable conditions.  A DD Form 215 received 
with the DD Form 214 reflected that the discharge was 
reviewed under Public Law 95-126 and a determination was made 
that the characterization of service was warranted.  

In a November 1980 DD Form 215, it was reflected that deleted 
from the appellant's DD Form 214 was the reference to the 
appellant's discharge being upgraded under the Department of 
Defense Discharge Review Program (Special); that the 
appellant applied for the discharge in July 1977; that the 
discharge was upgraded in October 1977; and that the 
character of service prior to the upgrade was under other 
than honorable conditions.  

In a December 1980 letter, the Department of the Army 
notified the appellant that his case had been further 
reviewed by the Discharge Review Board, as required by Public 
Law 95-126, and that the previously upgraded discharge was 
affirmed under the pertinent uniform standards.  

In December 1981, another DD Form 214 was received which 
reflected that the appellant's discharge was listed as under 
honorable conditions.  Also received was a copy of the DD 
Form 215 dated in November 1980 which showed that deleted 
from the appellant's DD Form 214 was the reference to the 
appellant's discharge being upgraded under the Department of 
Defense Discharge Review Program (Special); that the 
appellant applied for the discharge in July 1977; that the 
discharge was upgraded in October 1977; and that the 
character of service prior to the upgrade was under other 
than honorable conditions.  

Thereafter, in a June 1982 Administrative Decision, it was 
again determined that the appellant's discharge from service 
in July 31, 1970, was under other than honorable conditions, 
and was a bar to VA benefits with the exception of Chapter 17 
healthcare benefits.  In the decision, the appellant was 
informed of the unfavorable review by the Military Discharge 
Review Board.  The appellant was notified of this decision, 
of the action taken therein, and of his procedural and 
appellate rights.  He did not appeal that determination.

In December 1991, the appellant applied for VA benefits.  
Thereafter, in January 1992, the appellant was again informed 
that his character of discharge was a bar to VA benefits with 
the possible exception of medical treatment for any 
disability(ies) incurred or aggravated during service.  He 
was informed that although the appellant received an upgraded 
discharge under Public Law 95-126, the RO was required to do 
an independent review to determine if the discharge was under 
conditions other than dishonorable.  The appellant was 
notified that a determination was made, based on all of the 
evidence of record, that the character of his discharge was a 
bar to VA benefits for the period of August 15, 1967 to July 
31, 1970.  He was provided notice of his procedural and 
appellate rights.  

In March 1992, a notice of disagreement was received from the 
appellant's representative at that time.  The representative 
asserted that this correspondence was a notice of 
disagreement as to the June 1982 determination.  It was 
stated that the June 1982 determination was not of record; 
however, as noted, it was in fact of record.  Accordingly, 
the RO did not accept this correspondence as a notice of 
disagreement as to the June 1982 determination since it was 
not timely received as to that determination.  In March 1992, 
the representative was notified that the notice of 
disagreement was not accepted as a notice of disagreement to 
the June 1982 determination.  Thereafter, neither the 
appellant nor his representative disagreed with the January 
1992 determination nor did either of them indicate that they 
wanted the March 1992 correspondence to serve as a notice of 
disagreement to the January 1992 determination.  As noted, 
that document specifically stated that it was intended as a 
notice of disagreement to the earlier June 1982 
determination.  

In 1993, the appellant again applied for VA benefits.  

Thereafter, additional evidence was added to the claims file.  
That evidence consisted of medical records which showed a 
diagnosis of a psychiatric impairment in the 1990's, an 
excerpt from a veterans publication, duplicate service 
records to include a DD Form 214 which was unsigned but 
showed the same information on the DD 214 added to the record 
in 1981, Social Security Administration records, and written 
arguments of the appellant.  In pertinent part, the appellant 
presents the new theory that he was insane when he committed 
certain acts during service which resulted in his discharge 
under other than honorable conditions.  Otherwise, he 
presents duplicate contentions that his discharge was 
upgraded to under honorable conditions and that he is 
entitled to benefits on that basis.  

In a May 1994 determination, the RO again notified the 
appellant that his character of discharge was a bar to VA 
benefits with the exception of medical treatment under 
Chapter 17.  The appellant appealed this determination with 
regard to his character of discharge.  


Analysis

The term "veteran" means a person who served on active duty 
and who was discharged or released therefrom under conditions 
other than dishonorable.  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to certain VA benefits other than 
insurance.  A discharge under honorable conditions is binding 
on the VA as to character of discharge.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12(a).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  8 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).

Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b).

The insanity exception to veterans benefits bar for discharge 
under less than honorable conditions due to willful and 
persistent misconduct requires only insanity at the time of 
the commission of the offense or offenses leading to a 
person's discharge, not a causal connection between insanity 
and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996).  In addition, the Court has stated that 38 U.S.C. 
§ 5303(b) and 38 C.F.R. § 3.354 require that the insanity 
must be such that it legally excuses the acts of misconduct.  
Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  According 
to the Court, sections 5108, 7104(b), and 7105(c) require 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the last final decision of record was 
the January 1992 decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

With regard to a claim for eligibility for veterans' 
benefits, the Court had held that the evidentiary threshold 
inherent in the concept of what constitutes the requisite new 
and material evidence required to reopen a previously denied 
claim is only available to veterans and other eligible 
claimants.  The Court held that a claimant must establish 
status as a veteran by the preponderance of the evidence.  
Laruan.

However, the United States Court of Appeals for the Federal 
Circuit, in D'Amico v. West, concluded that based on the 
language of the statute and the pertinent legislative 
history, the new and material evidence requirement set forth 
in 38 U.S.C.A. § 5108 applied to the reopening of claims that 
were disallowed for any reason.  The decisions of the Court 
to the contrary, including Laruan, were overruled.

As such, the issue on appeal is whether new and material 
evidence has been presented to reopen the determination that 
the character of the appellant's discharge is a bar to VA 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  

A review of the added evidence shows that the appellant 
submitted evidence duplicative to evidence already of record.  
In addition, he has submitted duplicative contentions.  In 
that regard, he asserts that his discharge was upgraded to 
under honorable conditions and that he is entitled to 
benefits on that basis.  However, in the January 1992 
decision, the RO considered all of the past actions with 
regard to the appellant's discharge.  There is no new 
evidence in this regard.  

In addition, he also submitted the new theory that he was 
insane when he committed the acts leading to his discharge 
and has submitted medical evidence that he currently has a 
psychiatric impairment.  

The Board notes that the appellant's assertion that he was 
insane when he committed the acts leading to his discharge is 
insufficient to reopen his claim.  However, the medical 
evidence that he has submitted does not show the appellant's 
psychiatric state at the time he committed various offenses 
during service, it only shows current psychiatric impairment.  
This evidence is not relevant to the issue at hand.  Post-
service, the appellant has been diagnosed as having post 
traumatic stress disorder, but he has not been diagnosed as 
being insane.  Moreover, the post-service diagnoses do not 
reflect that the appellant was insane at the time of 
commission of the offenses during service.  See Helige v. 
Principi, 4 Vet. App. 32, 34 (1993).  Although the appellant 
claims that he was insane, he is not competent to made that 
assessment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The appellant himself has not been shown to be a 
qualified medical professional.  Lay assertions of medical 
causation will not suffice to serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993)

The fact that the appellant has presented a new theory of 
entitlement is insufficient to reopen his claim.  That is, 
while the appellant's current petition to reopen is premised 
upon a theory (insanity) that was not specifically addressed 
by the RO in its January 1992 decision, reliance upon a new 
theory is insufficient to transform a 

claim which has been previously denied into a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  When a provision of law or regulation creates a 
new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993).  However, in this case, there are no particular 
regulations or law that establish a new theory of 
entitlement.  Therefore, it is not a new claim.  Vaughn v. 
Gober, 14 Vet. App. 92 (2000).  More importantly, the 
appellant has submitted no evidence to support his bare 
assertion of insanity.

Thus, in sum, the appellant has submitted duplicative 
evidence which is clearly not new.  In addition, he has 
submitted duplicative contentions which also, clearly are not 
new.  Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 Vet. 
App. 260, 264 (1994).  

With regard to the appellant's new theory of entitlement, he 
has not presented a new and distinct claim.  The new medical 
evidence submitted in support of that theory does not show 
his psychiatric state during service; thus, it is not 
relevant and probative to the issue at hand.  

Accordingly, the new evidence is not relevant and probative 
to the issue at hand and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Stated differently, the appellant 
has not submitted new and material evidence.  Accordingly, 
the claim of the character of the appellant's discharge is a 
bar to VA benefits is not reopened.  


ORDER

New and material evidence has not been presented to reopen 
the determination that the character of the appellant's 
discharge is a bar to VA benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code).



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

